                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                            Plaintiff,

              V.                                Case No. 18-cv-710-jdp

JERIME J. BORST, DIANE M. BORST,
WESTERN WISCONSIN NUTRITION,
LLC, BINKOWSKI OIL, LLC, PIERCE
VETERINARY CLINIC, INC., DEERE &
COMPANY, THE COOPERATIVE
FINANCE ASSOCIATION, INC., PHI
FINANCIAL SERVICES, INC., and
BANK OF AMERICA, N.A.

                           Defendants.


                    JUDGMENT OF FORECLOSURE AND SALE


       The Defendants, Jerime J. Borst, Diane M. Borst, Western Wisconsin Nutrition,

LLC, Binkowski Oil, LLC, Pierce Veterinary Clinic, Inc., Deere & Company, The

Cooperative Finance Association, Inc., Phi Financial Services, Inc., and Bank of America,

N.A., having failed to appear, plead, or otherwise defend in this action, and default

having been entered on April 2, 2019, and counsel for Plaintiff United States of America

having requested judgment against the defaulted Defendants and having filed a proper

motion and declarations in accordance with Fed. R. Civ. P. 55(a) and (b);

       Judgment is hereby entered in favor of the United States and against Defendants

as follows:
                                        Real Estate

       1.     There is now due and owing to the United States as of and including April

23, 2019, the sum set forth in Attachment A.

       2.     The Defendants shall not be granted a right of redemption

       3.     The United States is entitled to Judgment of Foreclosure and Sale in the

usual form on the mortgaged premises, located in Pierce County, Wisconsin, and

described more specifically as:

      That certain parcel of land located in the NWl/ 4 of the SWl/ 4 and the
      NEl/ 4 of the SWl/ 4 of Section 5, Township 25 North, Range 17 West,
      Town of Hartland, Pierce County, Wisconsin, more fully described as
      follows: Commencing at the West Quarter corner of said Section 5; thence
      N89°38'14"E 393.18 feet on the East/West Quarter line of said Section 5, to
      the point of beginning, of the parcel to be herein described; thence
      N89°38'14"E 932.92 feet on said line; thence S01°20'48"W 492.94 feet on the
      East line of said NWl/ 4 of the SWl/ 4; thence N89°38'14 11 E 445.02 feet on
      the South line of the North 15 acres of said NEl/ 4 of the SWl/ 4; thence
      S03°04'57"W 429.93 feet; thence N88°48'54"W 540.76 feet; thence
      N86°17'06"W 544.20 feet; thence S06°20'46"E 297.20 feet; thence
      S88°22100 11 W 713.63 feet; thence N01°21 100 11 E (assumed bearing on the West
      line of the SWl/ 4 of said Section 5, recorded as North) a distance of 276.11
      feet; thence N89°38'14"E 393.18 feet; thence N0l 0 21 100 11 E 904.40 feet to the
      point of beginning.

      Subject to 690th Street right of way.

      Pierce County, Wisconsin.

      Tax ID.: 012-01011-0900

      4.     The mortgaged premises shall be sold as a whole at public auction in the

County of Pierce, State of Wisconsin, by or under the direction of the United States

Marshal for the Western District of Wisconsin.




                                              2
       5.     The Defendants, their heirs, successors and assigns, and all persons

claiming under them or either of them after the filing of notice of the pendency of this

action, be forever barred and foreclosed of all right, title, interest, and equity of

redemption in said mortgaged premises.

       6.     In case of sale pursuant hereto:

              a)     the United States Marshal shall give public notice of the time and

       place of the sale as required by law, and that notice of the sale be published in

       the Pierce County Herald, a newspaper published in Pierce County, Wisconsin;

              b)     the United States Marshal shall allow any of the parties to this

       action to purchase at the sale the above-described premises;

              c)     the United States Marshal shall file with the Clerk of this Court his

      report of the sale, and shall also immediately after the sale deposit the proceeds

       thereof, after deducting the costs and expenses of the sale unless otherwise

      ordered by the Court;

              d)     the United States Marshal may accept from the purchaser at such

      sale, as a deposit or down payment upon the same, not less than ten percent

      (10%) of the purchase price, in which case such amount shall be deposited as

      above provided, and the balance of the sale price shall be paid to the United

      States Marshals' Service by the purchaser at the sale, within thirty (30) days of

      the date of sale, except that if the United States is the successful bidder at the

      sale, the United States Marshal may take the receipt of the United States in lieu of

      cash payment;


                                              3
              e)     the United States Marshal, upon compliance on the part of the

       purchaser with the terms of the sale as required by law, and upon confirmation

       of the sale by the Court, shall make and execute to the purchaser a deed to the

       premises so sold, as above described, stating the price paid therefor;

              f)     the United States Marshal shall deliver the deed to the purchaser,

       upon compliance by the purchaser with the terms of the sale, and the payment

       by him of any balance of the sale price to be paid, and upon confirmation of the

       sale by the Court;

              g)     the United States Marshal shall thereupon pay from the proceeds of

       the sale all claims superior to the United States as determined by the Court, and

       to the United States, the amount of said judgment, together with interest from

       the date of judgment on all of said sums, as set forth in 28 U.S.C. § 1961(a), from

       the date hereof, or so much thereof as the monies derived from the sale of the

       premises will pay the same, and take receipts therefor; and

              h)     the surplus money, if any, shall be subject to the further order of

       the Court.

       7.     If the proceeds of such sale be insufficient to pay the amounts aforesaid,

the United States Marshal shall specify the amount of the deficiency in his report of sale.

Deficiency judgment is not being sought herein.

      8.      Upon confirmation of sale of the mortgaged premises:




                                            4
              a)      the purchaser or purchasers, or his or their heirs, representatives or

       assigns, be let into possession of the premises sold, upon production of the

       Marshal's deed thereto or duly authenticated copy thereof;

              b)     any of the parties to this action who may be in possession of the

       premises, and every other person who since the filing of notice of the pendency

       of this action has come into possession of the same or any part thereof under

       them or either of them shall deliver to such grantee or grantees named in the

       deed possession of the mortgaged premises, and

              c)     a writ of assistance shall issue if necessary to secure such

       possession.

       9.     The United States may pay any taxes or insurance premiums on the

mortgaged premises now due or which shall hereafter become due before the sale

thereof and have a lien on the premises for the amount so paid with interest as set forth

in 28 U.S.C. § 1961(a); and that in the event any such payments are made, the United

States may obtain an order at the foot of this judgment directing that the amounts so

paid, with interest, be likewise paid from the proceeds of the sale or redemption of the

mortgaged premises.

      10.    Defendants and all persons claiming under them be and they are hereby

enjoined from committing waste upon the mortgaged premises and from doing any

other act that may impair the value of the same.




                                             5
                                           Chattel

       11.     There is now due and owing to the United States as of and including April

23, 2019, the sum set forth in Attachment A.

       12.     The United States is entitled to immediate possession of the items of

security on which the Farm Service Agency has a first security interest, as set forth in

Attachment B.

       13.    The United States may exercise its right to have execution issued and

require the United States Marshal to take possession of the items of security listed in

Attachment B, and deliver the items of security to the United States, and a writ of

execution shall issue if necessary to secure such possession.

       14.    These items of security, described in Attachment B, may be sold

individually or as a whole at public sale or private sale by or under the direction of the

United States Marshal or the Farm Service Agency.

       15.    If these items of security, described in Attachment B, are sold, the United

States shall deposit the proceeds thereof, after deducting the costs and expenses of the

sale, and unless otherwise ordered by the Court, the United States shall thereupon pay

from the proceeds of the sale all claims superior to the United States as determined by

the Court and to the United States the sums set forth in Attachment A, the amount of

the judgment, together with interest on all sums at the rate set forth in 28 U.S.C. §

1961(a) from the date of the Judgment, or so much thereof as the monies derived from

the sale of the items of security will pay, and take receipts therefor; that the surplus

money, if any, shall be subject to further order of the Court.


                                              6
        16.   If the proceeds from the sale of the items of security, together with the

proceeds from the sale of the real estate, are insufficient to pay the amounts set forth

above, then the United States may report the amount of the deficiency to the Court.

Deficiency judgment is not being sought in this action.

       17.    Defendants and each of them, their heirs, successors and assigns; and all

persons claiming under them or either of them, be forever barred and foreclosed of all

right, title, interest, and equity of redemption in said mortgaged collateral.

       18.    Defendants and all persons claiming under them or either of them, are

hereby enjoined from doing any act that may impair the value of the mortgaged

collateral.

       Dated this   ;i,; iet) day of   /fl/UL-            2019.

                                                     BY THE COURT:




                                                     J
                                                     United States District Judge
                                                     Western District of Wisconsin



       Entered at Madison, Wisconsin, t h i s ~ day of              ~           , 2019.


                                                         r:if-.L,rC2~
                                                         PETER OPPENEEt
                                                         Clerk of Court
                                                         United States District Court




                                                 7
                    United States v. Jerime]. Borst, et al.

                          Case No. 18-cv-710-jdp

                            ATTACHMENT A



Notes and Mortgages

a.    Principal as of April 23, 2019               $357,884.78

b.    Interest as of April 23, 2019                $ 16,650.67

             Total as of April 23, 2019            $374,535.45



Costs and Disbursements

c.    Filing of Notice of Lis Pendens              $      35.00

d.    United States Marshal Fees                   $ 1,069.64

             Total Costs & Disbursements           $ 1,104.64



TOT AL AS OF APRIL 23, 2019                       $375,640.09
                       SUBSTITUTE ATTACHMENT B
            UNITED STATES OF AMERICA V. JERIME J. BORST, ET AL.
                         Case Number 18-cv-710-jdp

                             LIST OF ITEMS OF SECURITY

A. All crops, annual and perennial, and other plant or farm products now planted,
   growing or grown, or harvested or which were planted by Defendants Jerime J.
   Borst and/ or Diane M. Borst in Pierce County, Wisconsin, after the Security
   Agreement was executed on November 24, 2015, or otherwise become growing
   or harvested crops or other plant products (1) within the one-year period or any
   longer period of years permissible under State law, or (2) at any time after the
   Security Agreement was executed on November 24, 2015, if no fixed maximum
   period is prescribed by State law, including crops and plant products now
   planted, to be planted or harvested by Defendants Jerime J. Borst and/ or Diane
   M. Borst in Pierce County, Wisconsin.

B. All farm and other equipment (except small tools and small equipment such as
   hand tools, power lawn mowers and other items of like type unless described
   below), and inventory, now owned or hereafter acquired by Defendants Jerime J.
   Borst and/ or Diane M. Borst, together with all replacements, substitutions,
   additions, and accessions thereto, including but not limited to the following:

 ITEM   QTY      DESCRIPTION         MANUFACTURER        SIZE AND     SERIAL OR
  NO.                                                      TYPE       MODEL NO.
1       1       Tractor with        IHC                  1066 WF     009138
                Duals
2       1       Tractor with        IHC                  1206 WF     10593 S-Y
                Duals
3       1       Tractor             John Deere         4020WF        149844 R
4       1       Tractor             IHC                M/NF&         233614
                                                       power
                                                       steer
5       1       Loader              John Deere         720
6       1       Skid Steer          N.H.               LX665-        69034
                                                       turbo
7       1       Tractor             JD                 4450 cab &    004278
                                                       air
8       1       TMR                 Patz               V420LP        V74201166JN
                                                       HD
9    1    Tractor            JD                 4410 cab &     038639
                                                air
10   1    Tractor            JD                 4440           038639
11   1    Chopper            Meyer              516AL          895428
          box/gear                              tandem
12   2    Chopper            H&S/Knpwis         50114' &       09339
          box/gear           tandem             7+416'
13   1    Discbine           JD                 946MOCO        173591
14   1    Chopper            NH                 890            237893
          w/heads
15   2    Hay Rack           Minnesota H&S      8xl6'
16   1    Chopper w /hds     JD                 3970           985354
17   1    Baler              JD                 328 #40        767267
                                                thrower
18   1    Hay Rack           GMCI               8xl6
19   1    Meger              Miller Pro         7914
20   1    Elevator           Loyal              60 ft. (Hay)
21   1    Fertilizer Auger   Hydra Fold         6" x 16' all
                                                hydraulic
22   1    Spreader           H&S                310            006849
23   1    Feed Cart          Agrimetal          525/Honda
                                                5.5
24   2    Feeder Wagon       H&S                310            006849
25   1    Cattle Trailer     Bumper Hitch       16'
26   1    Conveyer           Loyal              24'
27   1    Auger              Fertel             10x76
28   1    Transfer Auger     Westfield          10xl6
29   1    Trailer            PJ                 25'
                                                Tandem
                                                Gooseneck
30   1    Feed Mill          Artsway            PM30
31   1    Manure             NH                 185
          Spreader
32   2    Vacuum Pump        Universal/DeLaval 7.5/5Hp
33   7    Milker Units       DeLaval
34   1    Receiver &         DeLaval/Bender
          Washer
35   60   Panels and Gates   12-16'
36   2    Bale Spear         Verlin LL
37   5    Round Bale         Dura Built/Sioux
          Feeder
38   2    Poly Bins          Ploy Dome          4.5
                                                ton/auger
                                  2
39   2   1 HP Motor                     lHP
40   1   Semen Tank     Breeding Kit
41   1   4-Wheeler      Bombardier      800 4x4
                                        Outlander
42   1   Bedding        DC Atlas        Honda
         Chopper                        Motor
43   3   Skid Steer                     72" and
         Bucket                         60"
44   1   Grappel Fork   Skitsteer
45   1   Pallet Fork    Skitsteer
46   2   Round Bale                     8 Bale
         Wagons
47   2   Fuel Barrels   300 Gallon      1 electric
                                        pump
48   2   Barn Fans                      48"
49   1   Barn Cleaner   Chute & Chain




                            3
